Upon consideration of the petition filed by Defendant on the 1st day of August 2006 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and *188is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th day of October 2006."
Upon consideration of the petition filed by Defendant on the 1st day of August 2006 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th day of October 2006."